Citation Nr: 1626258	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-17 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for deep venous thrombosis with resulting implantation of inferior vena cava filter, pulmonary embolism, arterial fibrillation, and leaking mitral valve, to include as secondary to the service-connected metatarsalgia, residual of second metatarsal stress fracture of the left foot.

2.  Entitlement to an initial rating in excess of 10 percent for metatarsalgia, residual of second metatarsal stress fracture of the left foot.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from June 1969 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A claim for a total disability rating based on individual unemployability (TDIU) was denied in the rating decision on appeal.  While the Veteran did not initiate an appeal of that denial, he has since raised the issue in correspondences received in July 2012 and April 2014.  Thus, the question of entitlement to a TDIU has been raised again and is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed a deep venous thrombosis of the left lower extremity as a result of the injury to the left foot that caused his service-connected metatarsalgia, residual of second metatarsal stress fracture of the left foot.

An October 1969 service treatment record shows that x-rays of the left foot revealed a healed stress fracture of the mid-portion of the second metatarsal with abundant callus formation but no acute fracture or dislocation, especially of the third toe.

Private medical records show that the Veteran was diagnosed with a deep venous thrombosis of the left lower extremity in November 2009.

In an August 2010 examination report, a VA examiner indicated that there was no current literature showing that stress fractures cause or have any correlation with deep venous thromboses.  

In a May 2011 letter, a private physician indicated that the Veteran's recurrent deep venous thrombosis in the left lower extremity may be due to previous trauma, as all other possibilities have been ruled out.  In an accompanying statement, the Veteran indicated that the only trauma to his left foot was incurred in service.

The Board observes that trauma is a risk factor for the development of deep venous thrombosis.  While the private medical opinion is too speculative to warrant a grant of service connection, it does warrant a new medical opinion.

As to the issue of entitlement to a higher initial rating for metatarsalgia, residual of second metatarsal stress fracture of the left foot, the Veteran was examined by VA in August 2010.  At that time, the examiner noted that examination was complicated by current signs and symptoms of deep venous thrombosis of the left leg.  Thus, in an attempt to obtain a clearer picture of the Veteran's left foot disability, he should be afforded a new examination.

Prior to the examination, any outstanding medical records should be obtained.  The record contains private medical records through March 2011.  The Veteran should be asked to provide the name of any healthcare provider who has treated him for his disabilities since that time.  An attempt to obtain any adequately identified records should be made.  

As to the remaining issue of entitlement to a TDIU, due process requires that the AOJ undertake certain notice obligations prior to the Board's adjudication of the issue.

With respect to all issues, the record shows that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  As the Veteran's SSA records may be pertinent to the appeal, the AOJ should attempt to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice that is compliant with 38 U.S.C.A. § 5103(a) as to the issue of entitlement to a TDIU.

2.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since March 2011.  Obtain all adequately identified records.

3.  Contact the Social Security Administration and request a copy of any decisions, including the medical records relied upon, regarding any claim filed by the Veteran.

4.  Then, schedule the Veteran for a VA examination to ascertain the current severity of his metatarsalgia, residual of second metatarsal stress fracture of the left foot.  The examiner should review the claims folder and note that review in the report.  All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide a rationale for all opinions.

5.  Schedule the Veteran for a VA examination to obtain an opinion on the likely etiology of his deep venous thrombosis and resultant disability.  The examiner should review the claims folder and note that review in the report.  All indicated tests should be conducted.  The examiner should provide opinions as to the following: 

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's deep venous thrombosis had its onset during active service or is causally related to such service.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's deep venous thrombosis was caused or aggravated by the service-connected metatarsalgia, residual of second metatarsal stress fracture of the left foot.

In rendering these opinions, the examiner should discuss the October 1969 service treatment record indicating an injury to the left foot, private medical records showing a deep venous thrombosis of the left lower extremity in November 2009, August 2010 opinion provided by the VA examiner, and May 2011 opinion provided by the private physician.  The examiner should also discuss the Veteran's lay statements regarding the history of injury and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

6.  Then, readjudicate the claims, including the raised claim for a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

